Case: 18-12604   Date Filed: 05/08/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12604
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:17-cv-00550-SCJ



JOSE ANTONIO VELEZ,

                                                          Plaintiff - Appellant,

                                      versus

D. VICTOR REYNOLDS,
MARTY FIRST,

                                                       Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                              (May 8, 2019)

Before BRANCH, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-12604     Date Filed: 05/08/2019    Page: 2 of 3


      Jose Antonio Velez appeals pro se the dismissal of his 42 U.S.C. § 1983

lawsuit alleging that Victor Reynolds and Marty First, prosecutors for the State of

Georgia, committed a malfeasance of justice by prosecuting him in a 2010 criminal

case for which, Velez alleged, the court lacked jurisdiction. The district court

dismissed the suit without prejudice after Velez failed to comply with an order to

submit a more definite statement. Velez argues that his lawsuit clearly stated that

there were jurisdictional issues with his underlying criminal case and the

defendants were required to prove jurisdiction over him.

       We review a district court’s dismissal of an action for failure to comply

with the rules of the court for abuse of discretion. Betty K. Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). We construe pro se pleadings

liberally, but pro se litigants are still required to follow procedural rules. Albra v.

Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (per curiam). Further, this liberal

construction “does not give a court license to serve as de facto counsel for a party,

or to rewrite an otherwise deficient pleading in order to sustain an action.”

Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168-69 (11th Cir. 2014) (quotation

marks omitted). “[I]ssues not briefed on appeal by a pro se litigant are deemed

abandoned,” and we do “not address arguments raised for the first time in a pro se

litigant’s reply brief.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per

curiam).


                                           2
              Case: 18-12604     Date Filed: 05/08/2019    Page: 3 of 3


      District courts have inherent power to manage their dockets. Betty K., 432
F.3d at 1337. “If the [district] court orders a more definite statement and the order

is not obeyed within 14 days after notice of the order or within the time the court

sets, the court may strike the pleading.” Fed. R. Civ. P 12(e). If the defendant fails

to replead as directed, the district court may dismiss the case under its inherent

authority to manage its docket. Weiland v. Palm Beach Cty. Sheriff’s Office, 792
F.3d 1313, 1321 n.10 (11th Cir. 2015). “[D]ismissal upon disregard of an order,

especially where the litigant has been forewarned, generally is not an abuse of

discretion.” Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

      Here, the district court did not abuse its discretion in dismissing Velez’s suit

without prejudice because it appropriately determined that his complaint could not

be construed to contain sufficient allegations against the defendants and ordered a

more definite statement from Velez, who failed to comply. Because Velez’s

response did not address the deficiencies of his complaint, the district court, under

the power of Fed. R. Civ. P. 12(e) and its inherent power to manage its docket, had

the authority to strike his complaint and dismiss the case. Thus, the district court

did not abuse its discretion, and we affirm.

      AFFIRMED.




                                          3